           Case 4:19-cv-00408-ACA Document 6 Filed 04/04/19 Page 1 of 2                         FILED
                                                                                       2019 Apr-04 PM 03:04
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NOTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

BRIAN K. CROWSON,                             *
                                              *
        Plaintiff,                            *
                                              *
v.                                            *   Case Number: 4:19-cv-00408-ACA
                                              *
ASURION SHORT TERM                            *
DISABILITY PLAN,                              *
                                              *
        Defendant                             *

                                   AMENDED COMPLAINT
        Plaintiff amends the complaint to add The Prudential Insurance Company of America as
the proper Defendant.     Asurion Short Term Disability Plan will be dismissed by separate
stipulation.
        The correct style of the case will be as follows:
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NOTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

BRIAN K. CROWSON,              *
                               *
     Plaintiff,                *
                               *
v.                             *                  Case Number: 4:19-cv-00408-ACA
                               *
THE PRUDENTIAL INSURANCE       *
COMPANY OF AMERICA and ASURION *
SHORT TERM DISABILITY PLAN,    *
                               *
     Defendant                 *
          Case 4:19-cv-00408-ACA Document 6 Filed 04/04/19 Page 2 of 2




                                                            s/MYRON K. ALLENSTEIN
                                                            Bar Number: 2058-A61-M
                                                            Attorney for Plaintiff
                                                            ALLENSTEIN & ALLENSTEIN, LLC
                                                            141 South 9th Street
                                                            Gadsden, AL 35901
                                                            Telephone: (256) 546-6314
                                                            Fax: (256) 547-7648
                                                            myron@allenstein.com

                               CERTIFICATE OF SERVICE
       I hereby certify that on April 4, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification to the following:
                                      Jonathan R. Little
                             LIGHTFOOT, FRANKLIN & WHITE, LLC
                                     The Clark Building
                                    400 20th Street North
                                Birmingham, AL 35203-3200

                                                            s/MYRON K. ALLENSTEIN
